Citation Nr: 1025650	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-12 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
December 14, 2008 for the award of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1967.                    The appellant is his spouse.       

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
denying the appellant's request for an extension in the 
delimiting date for use of DEA benefits beyond September 11, 
2008. A September 2008 decision postponed the delimiting date to 
December 13, 2008, but only to permit the appellant to receive 
additional DEA benefits through her then pending semester of 
secondary school coursework.

The jurisdiction over this case was later transferred to the 
Phoenix, Arizona RO. Thereafter, in August 2009 a Travel Board 
hearing was held before the undersigned Veterans Law Judge. A 
transcript of that proceeding is of record. 


FINDINGS OF FACT

1.	The original notification to the Veteran of his award of a 
permanent and total disability rating was provided to him on 
September 11, 1998.

2.	The Veteran and the appellant were married on June [redacted], 2003. 
Under applicable law, the date of their marriage determines 
the beginning date of the appellant's eligibility for DEA 
benefits. This delimiting period extends for 10 years 
thereafter.


CONCLUSION OF LAW

The criteria for a later delimiting date of June [redacted], 2013 for the 
award of Dependents' Educational Assistance benefits for the 
Veteran's spouse are met.            38 U.S.C.A. §§ 3500, 3501, 
3512 (West 2002 & Supp. 2009); Cypert v. Peake,       22 Vet. 
App. 307 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2009).
The Board is granting the benefit sought on appeal of a later 
delimiting date for the use of DEA benefits, and is assigning the 
maximum length of period within which to use such benefits that 
the law may allow. Thus, even assuming, without deciding, that 
any error was committed as to implementation of the VCAA's duty 
to notify and assist provisions, such error was harmless in its 
application to adjudication of this matter, and need not be 
further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). 
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Analysis

Basic eligibility for Chapter 35 benefits is established in one 
of several ways, including being the spouse of a veteran who has 
a total disability permanent in nature resulting from a service-
connected disability. 38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 
21.3021(a)(3)(1). 
 
Under the rule regarding the payment of educational assistance 
benefits under Chapter 35, Title 38, United States Code, for a 
veteran's spouse, the beginning date of eligibility for a spouse 
of a veteran with a permanent and total disability evaluation 
effective after November 30, 1968, is the effective date of the 
veteran's total and permanent rating or the date of notification, 
whichever is more advantageous to the spouse. 38 U.S.C.A. § 
3512(b)(1); 38 C.F.R. § 21.3046(a). 

Educational assistance shall not exceed 10 years after one of the 
following last occurs: (A) The date on which the Secretary first 
finds the spouse from whom eligibility is derived has a service-
connected total disability permanent in nature; (B) The date of 
death of the spouse from whom eligibility is derived who dies 
while a total disability evaluated as permanent in nature was in 
existence; (C) The date on which the Secretary determines that 
the spouse from whom eligibility is derived died of a service-
connected disability. 38 U.S.C.A. § 3512(b)(1); 38 C.F.R.                  
§ 21.3021(a). 

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies for 
the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not result 
from . . . willful misconduct;" (3) provides VA with any 
requested evidence tending to show that he/she was prevented from 
initiating or completing the program because of a physical or 
mental disability that did not result from the willful misconduct 
of the eligible spouse; and (4) is otherwise eligible for payment 
of educational assistance for the training pursuant to Chapter 
35. 38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(i-iv). An 
eligible spouse's extended period of eligibility shall be for the 
length of time that the individual was prevented from initiating 
or completing her chosen program of education. 38 C.F.R. § 
21.3047(c). Also, it must be clearly established by medical 
evidence that such program of education was medically infeasible. 
38 C.F.R.                § 21.3047(a)(2)(i). 

In this matter the Veteran was originally awarded a permanent and 
total disability rating in 1998 by VA, and received notification 
of this decision on September 11, 1998. At that time, he was 
unmarried. Thereafter, on June [redacted], 2003, the Veteran and the 
appellant were lawfully married. 

In March 2006, the appellant filed a claim for entitlement to an 
award of DEA benefits for an approved program of secondary 
education, via her status as the dependent spouse of the Veteran. 
These benefits were awarded. The appellant determined as the date 
of election of benefits September 11, 1998, the date of 
notification to the Veteran that he had been found to be 
permanently and totally disabled. This in fact represented the 
latest available date of election of DEA benefits for the 
appellant, pursuant to 38 C.F.R. § 21.3046(a). Under further 
governing law, the appellant had 10 years from the date of 
election in September 1998 to use her award of DEA benefits, so 
up until September 11, 2008. 38 C.F.R.                  § 
21.3021(a).

The appellant filed the instant claim in July 2008 for extension 
of delimiting date beyond what the RO had expressly provided. She 
contended that the delimiting date should be advanced because for 
several years after her marriage she was unable to speak English 
fluently, and only developed proficiency in English as a second 
language in 2006 when she was able to enter a community college.  
The appellant further contended that soon after marrying the 
Veteran in 2003, her time and resources were entirely consumed by 
a pregnancy and then caring for the child of her and the Veteran, 
precluding her from setting aside time for her education.           

As the appellant's delimiting date neared, the RO extended the 
delimiting date,     but only so far as to December 14, 2008 in 
order for the appellant to finish her last approved semester of 
covered secondary education, as the applicable regulations permit 
VA to do in such cases. 38 C.F.R. § 21.3046(d) (extension to 
ending date of a quarter or semester). After that time period, 
the appellant's DEA benefits were set to expire. 

In reviewing this case, the Board need not presently decide the 
matter in view of  the applicable regulations, which would entail 
considering 38 C.F.R. § 21.3047(a) to determine whether the 
appellant was genuinely precluded from completing a program of 
education because of a qualifying physical or mental disability.    
Rather, there is newly applicable legal precedent enacted during 
pendency of this claim which provides a wholly different grounds 
upon which to consider, and duly grant, a later delimiting date 
for the award of DEA benefits.

In Cypert v. Peake, 22 Vet. App. 307 (2008), the U. S. Court of 
Appeals for Veterans Claims (Court) considered the case of an 
appellant-spouse seeking DEA benefits, who had married the 
veteran more than 10 years after the date that the veteran was 
notified of his award of a permanent and total disability rating. 
By the directly applicable law and regulations, the appellant's 
application would have been untimely. Pursuant to applicable 
regulation at 38 C.F.R. § 21.3046(a), the window within which a 
dependent spouse may elect use of DEA benefits is no more than    
10 years from the date of notification to the veteran of his 
permanent and total disability rating. However, the Court found 
that this regulatory provision was essentially untenable. The 
Court held that to the contrary, the controlling statute at 38 
U.S.C.A. § 3512(b)(1)(A) provided that the 10-year eligibility 
period for a spouse to utilize DEA benefits began to run from the 
date that she became an "eligible person." Other provisions at 
38 U.S.C.A. § 3501(a)(1)(D)(i) defined an "eligible person" as 
the "spouse of any person who has a total disability permanent 
in nature. Therefore, interpreting these statutory provisions in 
paria materia, the    10-year eligibility period within which to 
be awarded DEA benefits began on the date that the veteran and 
the appellant-spouse were married. As a result, the Court 
determined that the appellant's DEA application was not untimely, 
and further that she had a 10-year window from the date of the 
parties' marriage within which to utilize DEA benefits.

The Cypert holding as applied to the instant case mandates the 
assignment of a delimiting date subsequent to December 14, 2008. 
While the factual background of this case is not identical to 
Cypert, inasmuch as here the appellant and the Veteran were 
actually married within 10 years of the notification of a 
permanent and total disability rating, the principle from this 
precedent case is still controlling. Essentially, the beginning 
date for a dependent spouse to receive an award of DEA benefits 
is now determined by the date of marriage to the Veteran, and not 
according to the provisions previously set forth by regulation. 
By this account,     the commencement date of DEA benefits was 
June [redacted], 2003, the date the appellant and the Veteran were 
married. Moreover, by implication there is an ensuing            
10-year eligibility period after the commencement date. This 
would advance the delimiting date to June [redacted], 2013. Based upon 
application of the Cypert case then, the benefit sought of a 
later delimiting date is to be granted.

Accordingly, in view of the above, the appellant is entitled to a 
new delimiting date within which to utilize DEA benefits for an 
approved program of education,               of June [redacted], 2013. 


ORDER

A revised delimiting date of June [redacted], 2013 for the award of 
Dependents' Educational Assistance benefits under Title 38, 
Chapter 35, United States Code            is granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


